Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the second output signal of the general-purpose multi-channel IC" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Lines 8-9 recite “a Phase-Locked Loop (PLL) that enables synchronous output of a first output signal, a second output signal…”. It is not clear as to whether the output is from the PLL or the general-purpose multi-channel IC. Claims 2-11 are also rejected because of their dependence on claim 1.




Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Kotani (JP2019149684A) is the closest prior art for disclosing a self-diagnosis device for self-diagnosis of a signal processing circuit. Kotani discloses single transmission antenna and receiving antenna with phase shifters and a PLL circuit.
However, Kotani fails to disclose a plurality of transmission and receiving antennas with their individual phase shifters. It fails to disclose a multi-channel circuit including multi-channel receiver where the reception phased array circuit is configured to output plurality of composite reception signals from the plurality of  reception phase shifter circuits to the multi-channel receivers, and the multi-channel circuit is configured to receive reception signals, and a reference clock signal. Kotani also fails to disclose the multi-channel circuit is configured to output: 30(i) a first intermediate frequency signal based at least partly upon: the first composite signal, and a first output signal, (ii) a second output signal based at least partly on the reference clock signal, 27 /30(iii) a third output signal based at least partly on the reference clock signal and generated independently from the second output signal. In addition, Kotani fails to disclose a self-diagnosis clock signal based on the reference clock signal, and having a lower frequency than the reference clock signal. It also fails to disclose that the first reception phase shifted circuit is configured to receive: (i) the self-diagnosis clock signal, and (ii) the third output signal.5
Weissman (US9628203) is also an analogous art of disclosing transceivers with built-in self test (BIST) capability. It further discloses that the transmission paths and the reception paths are coupled to phase shifters. 
However, Weissman fails disclose a multi-channel circuit including multi-channel receiver where the reception phased array circuit is configured to output reception signals from the plurality of  phase shifter circuits to the multi-channel receivers, and the multi-channel circuit is configured to receive reception signals, and a reference clock signal. It fails to disclose the multi-channel circuit is configured to output: 30(i) a first intermediate frequency signal based at least partly upon: the first composite signal, and a first output signal, (ii) a second output signal based at least partly on the reference clock signal, 27 /30(iii) a third output signal based at least partly on the reference clock signal and generated independently from the second output signal. Also, Weisman fails to disclose a self-diagnosis clock signal based on the reference clock signal, and having a lower frequency than the reference clock signal. In addition, it fails to disclose that the first reception phase shifted circuit is configured to receive: (i) the self-diagnosis clock signal, and (ii) the third output signal.
None of the prior art of record discloses in combination the claimed features recited in the claim, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
	In that each of dependent claims 13-15 depends from allowable, independent claim 12, each of the dependent claims 13-15 is allowable for at least, the reasons for which independent claim 12 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648